Exhibit 10.1

 

[Avant Letterhead]

 

February 23, 2012

 

MRV Communications, Inc.

Board of Directors

20415 Nordhoff St.

Chatsworth, CA 91311

Attn: Chris King

 

Dear Mr. King:

 

Avant Advisory Group, LLC (“Avant” or “we”) is pleased that MRV
Communications, Inc. (“MRV”, “Company” or “you”) has selected us to provide MRV
with outsourced interim services (the “Services”). The Services and fees are
described on the attached Schedule to Interim Services Agreement (the
“Schedule”), which is an integral part of this agreement, and will be provided
by the individuals (the “Avant Resources”) identified on such Schedule.
Schedules for additional Avant Resources may be added from time to time upon the
mutual written agreement of the parties.

 

Engagement

 

The Avant Resources will be Avant’s professionals, and we will be solely
responsible for determining the conditions, terms and payment of compensation
and benefits for the Avant Resources. You will be solely responsible for
providing the Avant Resources day-to-day guidance, supervision, direction,
assistance and other information necessary for the successful and timely
completion of the Services. Avant will have no daily direct oversight, control,
or authority over the Avant Resources with respect to the Services. The Company
acknowledges that it is solely responsible for the sufficiency of the Services
for its purposes. The Company will designate an executive and/or board level
individual to be responsible for overseeing the Services. The Avant Resources
will report directly to such individual with respect to the provision of the
Services. However, only if and when acting as an executive officer of the
Company and if authorized by the Company to make such decision, the Avant
Resources will be permitted or required to be the ultimate decision making
authority for any material decision relating to your business, including,
without limitation, any proposed merger, acquisition, recapitalization,
financial strategy or restructuring.

 

Fees and Expenses.

 

The Company will pay Avant the fees set forth on the applicable Schedule. In
addition, the Company will reimburse Avant directly for any travel and
out-of-pocket expenses incurred in connection with this agreement (including any
Schedules incurred pursuant to the Company’s travel policy) and mileage in
excess of normal commuting in accordance with the IRS and Avant’s expense
reimbursement policies.

 

Payment Terms

 

Payments to Avant should be made automatically semi-monthly, in advance, by
electronic transfer in accordance with the following wire instructions or such
alternative instructions as provided by us from time to time. Services may be
suspended if payments are not paid timely.

 

[wire instructions redacted]

 

--------------------------------------------------------------------------------


 

Effective Date and Termination

 

This agreement will be effective as of the earlier of (i) the date Avant begins
providing Services to the Company, or (ii) the date of the last signature to
this agreement as indicated on the signature page. In the event that a party
breaches this agreement (including any Schedule) and fails to cure it within 10
days following delivery by the non-breaching party of written notice specifying
the nature of the breach, the non-breaching party may terminate this agreement
or the applicable Schedule effective upon written notice of such termination.
The termination rights in this Section are in addition to and not in lieu of the
termination rights set forth in each of the Schedules.

 

Hiring the Avant Resources Outside of an Avant Agreement.

 

If, at any time during the time frame in which an Avant Resource is providing
Services to the Company and for a period of 12-months thereafter, other than in
connection with this agreement or another Avant agreement, the Company or any of
its subsidiaries or affiliates employs such Avant Resource, or engages such
Avant Resource as an independent contractor, the Company will pay Avant a
placement fee as described in the attached Schedule. The amount will be due and
payable to Avant upon written demand to the Company.

 

Warranties and Disclaimers

 

We disclaim all representations and warranties, whether expressed, implied or
statutory, including, but not limited to any warranties of quality, performance,
merchantability, or fitness of use or purpose. Without limiting the foregoing,
we make no representation or warranty with respect to the Avant Resources or the
Services provided hereunder, and we will not be responsible for any action taken
by you in following or declining to follow any of Avant Resources’ advice or
recommendations. The Services provided by Avant and the Avant Resources
hereunder are for the sole benefit of the Company and not any unnamed third
parties. The Services will not constitute an audit, review, opinion, or
compilation, or any other type of financial statement reporting or attestation
engagement that is subject to the rules of the AICPA or other similar state or
national professional bodies or laws and will not result in an opinion or any
form of assurance on internal controls.

 

Indemnification

 

Since Avant will be acting on your behalf in accordance with this agreement, you
agree to indemnify and hold Avant and its personnel, agents and contractors
(“Indemnified Person”) harmless against all costs, fees, expenses, damages, and
liabilities (including reasonable defense costs and legal fees and charges for
the time of Avant’s employees and staff at their then hourly rates), associated
with any legal proceeding or other claim brought against us by a third party,
including a subpoena or court order, arising from or relating to any services
that we perform on and related to this engagement generally. This indemnity, as
finally adjudicated by a finder of fact, shall not apply to the extent a claim
arises out of our gross negligence or willful misconduct. Neither of us will be
liable for any delays or failures in performance due to circumstances beyond our
reasonable control.

 

Notwithstanding anything to the contrary, the aggregate liability of Avant and
its affiliates and respective partners, members, shareholders, directors,
officers, employees and agents for any claims, liabilities, or expenses of any
kind relating to services performed for you, shall be limited to the aggregate
amount of fees actually received by Avant.

 

--------------------------------------------------------------------------------


 

Insurance

 

You agree to add the Avant Resources as a covered party to the Company’s
directors and officers (“D & O”), errors and omissions (E&O) and such other
insurance applicable to officers and employees for which the Avant Resources
will be fulfilling. The Company will provide Avant and the Avant Resources with
written evidence that the Company maintains directors’ and officers’ and such
other applicable insurance covering the Avant Resources in an amount reasonably
acceptable to Avant at no additional cost to the Avant Resources. The Company
will maintain the insurance at all times while this agreement remains in effect.
Furthermore, the Company will maintain such insurance coverage with respect to
occurrences arising during the term of this agreement for the same period that
it covers its other executive officers and directors.

 

Resolution of Disputes

 

We believe the best way to avoid disappointments and misunderstandings are for
there to be frequent and open communication between us.  If a dispute should
arise, we want to settle it quickly and fairly.  We will try to do so through
discussion.  If we do not succeed in this endeavor, then we agree that all
disputes and claims (other than claims seeking injunctive relief) relating to
this agreement or the performance of services on your behalf, including, but not
limited to, claims for payment default or gross negligence, shall be decided by
binding and non-appealable arbitration before a sole arbitrator affiliated with
American Arbitration Association (“AAA”) in Los Angeles County, California
pursuant to the applicable AAA rules and procedures.  Each of us shall have the
right of discovery as part of the arbitration proceeding in accordance with
California Code of Civil Procedure, Section 1283.05; provided, however, that the
discovery period shall be determined by the arbitrator and the parties may agree
to limit the scope of the discovery if the claims do not warrant extensive
discovery.  Arbitration of the dispute or claim shall commence no later than
twenty (20) days after the selection or appointment of such arbitrator. The
award shall be made promptly by the arbitrator and, unless agreed by the parties
or specified by law, no later than fifteen (15) days from the date of the
closing of the hearing.  The arbitrator’s determination shall be final and
non-appealable. In agreeing to this arbitration procedure, each of us
irrevocably waives, to the fullest extent permitted by law, all rights to trial
by jury in any such action, proceeding or counterclaim (whether in contract,
statute, tort or otherwise) and all judicial rights, including the right to
appeal from the decision of the arbitrator. Notwithstanding the foregoing, any
claim by Avant for indemnity or contribution arising from or relating to any
third-party claim and/or Avant may, at the discretion of Avant, be adjudicated
in such court having jurisdiction over such third-party claim. You irrevocably
waive any objections to personal jurisdiction, improper venue or inconvenient
forum in Los Angeles, California. Following the issuance of a final,
non-appealable judgment or arbitral award, the prevailing party shall be
entitled to recovery of costs, reasonable attorneys’ fees and an award of
interest as provided by the arbitrator, and judgment upon the award rendered may
be entered in any court having jurisdiction thereof.

 

Additional Provisions

 

This agreement will be governed by and construed in accordance with the laws of
the State of California, without regard to conflicts of law provisions.

 

In the event any member or employee of Avant (including, without limitation, any
Avant Resource) is requested or authorized by you or is required by government
regulation, subpoena, or other legal process to produce documents or appear as
witnesses in connection with any action, suit or other proceeding initiated by a
third party against you or by you against a third party, you will reimburse
Avant for its member’s, associate’s, or employee’s professional time (based on
customary rates) and expenses,

 

--------------------------------------------------------------------------------


 

as well as the fees and expenses of its counsel, incurred in responding to such
requests. This provision is in addition to and not in lieu of any
indemnification obligations the Company may have under this agreement.

 

This agreement together with all Schedules constitutes the entire agreement
between the parties with regard to this subject matter and supersedes any and
all agreements, whether oral or written, between the parties with respect to its
subject matter. No amendment or modification to this agreement will be valid
unless in writing and signed by both parties.

 

If any portion of this agreement is found to be invalid or unenforceable, such
provision will be deemed severable from the remainder of this agreement and will
not cause the invalidity or unenforceability of the remainder of this agreement,
except to the extent that the severed provision deprives either party of a
substantial portion of its bargain.

 

Neither party will be deemed to have waived any rights or remedies accruing
under this agreement unless such waiver is in writing and signed by the party
electing to waive the right or remedy. The waiver by any party of a breach or
violation of any provision of this agreement will not operate or be construed as
a waiver of any subsequent breach of such provision or any other provision of
this agreement.

 

Neither party will be liable for any delay or failure to perform under this
agreement (other than with respect to payment obligations) to the extent such
delay or failure is a result of an act of God, war, earthquake, civil
disobedience, court order, labor dispute, or other cause beyond such party’s
reasonable control.

 

You may not assign your rights or obligations under this agreement without the
express written consent of Avant except in the instance of the purchase or other
acquisition of all or substantially all of the assets or securities of the
Company. Nothing in this agreement will confer any rights upon any person or
entity other than the parties hereto and their respective successors and
permitted assigns and Avant Resources.

 

The expiration or termination of this agreement or any Schedule will not destroy
or diminish the binding force and effect of any of the provisions of this
agreement or any Schedule that expressly, or by reasonable implication, come
into or continue in effect on or after such expiration or termination,
including, without limitation, provisions relating to payment of fees and
expenses (including witness fees and expenses and liquidated damage fees),
governing law, arbitration, limitation of liability and indemnity.

 

You agree to reimburse Avant for all costs and expenses incurred by Avant in
enforcing collection of any monies due under this agreement, including, without
limitation, reasonable attorneys’ fees, court costs and arbitration fees.

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same document. 
This Agreement may be executed by facsimile or PDF signature.

 

--------------------------------------------------------------------------------


 

We appreciate the opportunity to serve you and believe this agreement accurately
reflects our mutual understanding of the terms upon which the Services will be
provided. We would be pleased to discuss this agreement with you at your
convenience. If the foregoing is in accordance with your understanding, please
sign a copy of this agreement and return it to my attention.

 

Sincerely,

 

/s/ James F. Davidson

 

 

 

Avant Advisory Group, LLC

 

 

James F. Davidson

Managing Director and Partner

 

Agreed to:

 

MRV Communications, Inc.

 

By:

/s/ Chris King

 

Name:

Chris King

 

Title:

CFO

 

Date:

February 23, 2012

 

 

--------------------------------------------------------------------------------


 

Schedule to Interim Services Agreement

 

This Schedule is entered into in connection with that certain Interim Services
Agreement, dated February 23, 2012 (the “Agreement”), by and between Avant
Advisory Group, LLC (“Avant” or “we”) and MRV Communications, Inc. (“MRV” the
“Company” or “you”) and will be governed by terms and conditions of the
Agreement.

 

Avant Resource Name:  Stephen A. Garcia, CPA

 

Service Description or Position:  Chief Financial Officer (Interim)

 

Company Supervisor: President and Chief Executive Officer

 

Start Date: Approximately, February 21, 2012

 

Minimum Term: 3 months

 

Avant Resource Name:  Beth Arnold, CPA

 

Service Description or Position:  VP Finance (Interim)

 

Company Supervisor: Chief Financial Officer and President/Chief Executive
Officer

 

Start Date: Approximately, February 21, 2012

 

Minimum Term: 3 months

 

Termination:

 

(a)   After expiration of any minimum term set forth above, either party may
terminate this Schedule by providing the other party a minimum of 15 days’
advance written notice and such termination will be effective as of the date
specified in such notice, provided that such date is no earlier than 15 days
after the date of delivery of the notice. Avant will continue to provide, and
the Company will continue to pay for, the Services until the termination
effective date.

 

(b)   Avant may terminate this Schedule immediately upon written notice to the
Company if: (i) the Company is engaged in or asks Avant or any Avant Resource to
engage in or ignore any illegal or unethical activity; (ii) the Avant Resources
becomes disabled; or (iii) the Company fails to pay any amounts due to us under
the Agreement when due. For purposes of this Agreement, disability will be
defined by the applicable policy of disability insurance or, in the absence of
such insurance, by Avant’s management acting in good faith. Notwithstanding the
foregoing, in lieu of terminating this Schedule under (ii) above, upon the
mutual agreement of the parties, the Avant Resource may be replaced by another
Avant member or employee.

 

(c)   The termination rights set forth in this section are in addition to and
not in lieu of the termination rights set forth in the Agreement.

 

(d)   MRV may terminate this Schedule without further obligation if any adverse
findings results from the background check of the Avant Resources.

 

Fees: For the first three months, minimum term, the Company will pay to Avant a
fee of $97,834 per month for the Avant Resources based on the following
schedule. The fees will be prorated for the first and final fee period based on
the number of days in that period. In addition, the Company will reimburse Avant
directly for any travel and other expenses incurred in connection with this
agreement

 

--------------------------------------------------------------------------------


 

(including any Schedules pursuant to the Company’s travel policy and mileage in
excess of commuting in accordance with the IRS and Avant’s expense reimbursement
policies).

 

 

 

 

 

 

 

 

 

 

 

Per Person

 

 

 

CFO Tier

 

Rate/Hr

 

VP, Finance Tier

 

Rate/Hr

 

Blended Rate

 

Blended Tier

 

Rate/Hour

 

$

350

 

$

350

 

$

275

 

$

275

 

$

313

 

$

325

 

Day Rate

 

3,500

 

350

 

2,750

 

275

 

313

 

3,125

 

Weekly Commitment

 

16,250

 

325

 

12,500

 

250

 

288

 

14,375

 

Monthly Commitment

 

65,000

 

300

 

47,667

 

220

 

260

 

56,333

 

Quarterly Commitment

 

162,500

 

250

 

131,000

 

200

 

225

 

146,750

 

Monthly Spread of Quarterly

 

54,167

 

250

 

43,667

 

200

 

225

 

48,917

 

 

Assumptions:

1.              Based on three month commitment paid in advance weekly.

2.              Basic CFO and Controller hourly rate of $350 and $275,
respectively

3.              Declining tiers calculated by week, month, and quarter
calculated on 50 hour week.

4.              Best fixed mixed rate is $225/hour based on both CFO and
Controller working full time for entire quarter.

5.              All other resources (excluding technical and special project)
will be at blended rate.

6.              Tiered pricing based upon commitment at beginning of period. 
Billings based on applicable tier schedule.

7.              If actual weekly hours exceed calculated, excess will be billed
at applicable blended rate/hr.

 

Billings:  Upon Execution of Agreement, $50,000, creditable against the final
invoice; provided, however, that if the services and monthly fee is reduced then
the outstanding retainer shall be proportionally reduced by crediting the amount
to be reduced against the current outstanding invoice (e.g., if the monthly fee
were reduced by 45%, then 45% of the retainer balance would be credited against
the next payment).  On the 1st of each month, the invoiced monthly amount, plus
fees and expenses as described in the payment terms section of this Agreement.
Beyond the first quarter commitment, to begin March 1, should the Company
require only one Avant Resource or either on a more limited basis, the
applicable daily, weekly, or other rates would apply as detailed at the rate
schedule above.  If both Avant Resources continue on a monthly basis after the
first three months, the monthly rate shall be one-third of the quarterly rate
above. Services may be suspended if payments are not paid timely. The parties
have agreed that under the first monthly term, Beth will work on February 29
instead of March 2. Avant will bill MRV for Beth’s time prior to February 29 and
Steve’s time prior to March 1 at $288/per hour.

 

Permanent Engagement:  You will have the opportunity to make the Avant Resources
a permanent, full-time member of the Company at any time during the term of this
Schedule by entering into another form of Avant agreement, the terms of which
will be negotiated at such time.

 

In the event of a conflict between the terms and conditions of this Schedule and
the Agreement, the terms and conditions of the Agreement will control.

 

Avant Advisory Group, LLC

 

MRV Communications, Inc.

 

 

 

 

 

 

 

 

By:

/s/ James F. Davidson

 

By:

/s/ Chris King

 

 

 

 

 

Name:

James F. Davidson

 

Name:

Chris King

 

 

 

 

 

Title:

Managing Director and Partner

 

Title:

CFO

 

 

 

 

 

Date:

2/24/12

 

Date:

2/29/12

 

--------------------------------------------------------------------------------